Citation Nr: 1746611	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg disorder, claimed as residuals of a right leg fracture with leg shortening.

4.  Entitlement to service connection for a left knee disorder, to include as due to right leg disorder.

5.  Entitlement to service connection for residuals of a right foot injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1983 to September 1989.  The Veteran's period of service from October 1983 to October 1986 is honorable.  The Veteran immediately reenlisted from October 1986 to September 1989, and VA has determined that period to be dishonorable.  See October 2009 Administrative Decision.  The Veteran has specifically limited his claims on appeal to his first period of honorable service.  See May 2010 statement in support of claim.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, April 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right leg disorder, and a left knee disorder to include as secondary to the right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's currently diagnosed right foot hallux rigidus is etiologically related to an in-service January 1986 right foot injury.


CONCLUSION OF LAW

The criteria for service connection for right foot hallux rigidus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a right foot disorder he asserts is etiologically related to an in-service right foot injury.  

A January 1986 STR documented the Veteran dropped a 95 pound saw on the metatarsal head of the first digit on the right foot and had a contusion there with swelling and tenderness on the distal medial aspect.  X-rays were negative for a fracture.

An April 2012 private treatment record from Dr. DC reported the Veteran had right foot pain with a history of right foot injury 20 years prior.  The record noted Dr. DC had reviewed medical, family, and social histories.  In a July 2012 examination, the first metatarsophalangeal joint on the right showed pain to palpation, dorsal pain to palpation, painful medial prominence, limited range of motion, and crepitation.  Dr. DC diagnosed hallux rigidus.  In October 2012, Dr. DC opined that the Veteran's 1986 in-service right foot injury likely caused the degeneration that led to the Veteran's current right foot hallux rigidus.  In December 2012 Dr. DC performed surgical excision of the first metatarsophalangeal joint arthrodesis.

Based on the foregoing, the Board finds that entitlement to service connection for right foot hallux rigidus is warranted.  The Veteran has a current diagnosis of hallux rigidus, and there is a documented in-service injury to the right foot in the same area of the foot as the currently diagnosed hallux rigidus.  The injury occurred in January 1986 during the Veteran's honorable period of service.  Dr. DC, the Veteran's treating physician, has opined that the Veteran's in-service right foot injury precipitated his current right foot degenerative changes.  Dr. DC reviewed the Veteran's relevant medical history in forming this opinion, and the Board finds the opinion to be adequate.  In short, the criteria for service connection for right foot hallux rigidus are met.


ORDER

Entitlement to service-connection for right foot hallux rigidus is granted.


REMAND

First, remand is also required to secure outstanding service treatment records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In his original claim for benefits, the Veteran reported being treated for a broken leg in approximately July 1985 at the U.S. Army Hospital in Frankfurt, Germany.  The Veteran's military personnel records show he was stationed in Germany from March 1984 through August 1985, and there are no STRs available from that period of time, to include any inpatient clinical records.  On remand, all necessary development must be undertaken to obtain any outstanding service treatment records from March 1984 to August 1985.  

Second, remand is required to secure VA examinations and opinions.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran asserts that his symptoms of hearing loss and tinnitus are due to exposure to hazardous noise in service and have existed since that time.  A Veteran is competent to report exposure to noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds that a VA examination is necessary to assess the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  

Regarding the claims of entitlement to service connection for right leg and left knee disorders, although the STRs are silent for any treatment for a broken bone in the right leg, in a May 1989 report of medical history the Veteran reported a history of broken bones and the examiner noted the Veteran had fractured his "right patella (?)" in 1984 but then stated there were no records related to that injury.  The Veteran asserts that his right leg healed improperly and is now shorter than the left.  Also, the Veteran reports current left knee symptoms of pain, swelling, and stiffness that he attributes to having to compensate for the shorter right leg.  The Veteran is competent to report his in-service injury and current symptoms, and the Board finds that a VA examination is necessary prior to adjudication of the claims.  

Also, with regard to the Veteran's right leg claim, on remand the examiner is requested to clarify the history of the Veteran's reported in-service right leg injury. At a March 2010 hearing at the RO before a rating specialist, the Veteran reported that he injured his right leg climbing off a tank.  He reported being taken to the hospital and placed in a cast, and being unable to participate in field exercises for some time.  The Veteran also reported being treated for his right leg and having a cast put on at the Fort Hood Hospital around 1987.  At the January 2017 Board hearing, the Veteran reported that he broke his right leg playing football at some point between 1986 and 1989.  Notably, a September 1988 STR documents the Veteran had pain and difficulty walking as a result of an injury to the right hamstring two days prior that occurred during a football game.  The Veteran had difficulty bending the knee back fully and the assessment was hamstring pull.  In light of the seemingly contradictory accounts of a right leg injury, the examiner is requested to clarify the history of the right leg injury as the Veteran is only eligible for VA benefits if the right leg injury occurred during his period of honorable service.

Last, on remand appropriate efforts must be made to identify and obtain outstanding VA and private treatment records relevant to the Veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary efforts to obtain any outstanding service treatment records from the Veteran's period of service in Germany from March 1984 to August 1985, to include in-patient clinical records.  Specifically, the Veteran reported being assigned to the Headquarters Company and transferred to Charlie Company about 2 months after arrival in Germany.  He reported both companies were subordinate to the 2nd Battalion, 64th Armored Brigade, 3rd Infantry Division from March 1984 to August 1985.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  


2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination results and review of the record, the examiner must provide the following opinion:

Whether there is a 50 percent or greater probability that the bilateral hearing loss and/or tinnitus is etiologically related to the noise exposure sustained during the Veteran's active service, or had its onset within one year of his separation from active service.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  In short, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, is not adequate.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed right leg and left knee disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner is requested to identify all diagnoses related to the right leg and left knee.

b)  The examiner is requested to elicit a detailed testimony from the Veteran regarding the circumstances of his right leg injury in light of the two reported right leg injuries identified by the Veteran at the March 2010 RO hearing and at the January 2017 Board hearing.  

c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right leg disorder was caused or aggravated by the Veteran's military service from October 1983 to October 1986, to specifically include the reported in-service right leg fracture. 

d)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any left knee disorder was caused or aggravated by the Veteran's claimed right leg disorder.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


